Citation Nr: 0314505	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fracture of the left leg.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1983 to February 1986.  He also served in the Army National 
Guard of New Mexico from May 1986 to May 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
residuals of a stress fracture of the left calf; bilateral 
hearing loss; and depression, claimed as secondary to his 
service-connected cervical strain.  The veteran filed a 
timely notice of disagreement and the RO provided a statement 
of the case (SOC).  In August 2000 the veteran perfected his 
appeal and the issues were subsequently certified to the 
Board.  

In October 2002, the Board issued a decision as to another 
issue, denying an increased disability rating for strain of 
the cervical spine, evaluated as 10 percent disabling.  In 
addition, the Board sought further evidentiary development as 
to the issues currently on appeal, under new regulatory 
authority at 38 C.F.R. §§ 19.9(a), 20.903 (2002).  That 
development has been completed, and the matter is now ripe 
for final appellate review.


FINDINGS OF FACT

1.  There is an approximate balance in the evidence as to 
whether the veteran has a current left leg disorder that is 
due to his active military service.  

2.  There is an approximate balance in the evidence as to 
whether the veteran has current bilateral hearing loss that 
is due to his active military service.  

3.  There is an approximate balance in the evidence as to 
whether the veteran's currently diagnosed depression is due 
to his service-connected cervical strain.  

CONCLUSION OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
current residuals of a stress fracture of the left leg were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  Giving the benefit of the doubt to the veteran, his 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  

3.  Giving the benefit of the doubt to the veteran, his 
depression is due to his service-connected cervical strain.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran's Certificate of Release or 
Discharge from Active Duty, DD Form 214, shows that his 
active duty in the Army extended from February 1983 to 
February 1986, when he was released at the expiration of his 
term of enlistment.  He then enlisted in the Army National 
Guard, of which he was a member from May 1986 to May 1987.  
The dates of his periods of training duty with the National 
Guard are not verified in the record.

The DD Form 214 shows the veteran's military occupational 
specialty (MOS) as Air Defense Artillery Short Range Gunnery 
Crewman, and his listed awards and decorations include 
recognition for rifle, pistol, and machine gun proficiency, 
as well as hand grenade and grenade launcher accuracy.  It 
was noted that he served in his primary MOS for two years and 
two months.

Despite numerous attempts by the RO to secure the veteran's 
active duty service medical records, none have been received.  
The evidence of record includes an Army National Guard 
induction examination dated in May 1986, which indicates 
history, provided by the veteran, of treatment in March 1983 
for a stress fracture of the left leg while he was stationed 
at Fort Bliss.  No abnormality of the lower extremities was 
noted on the examination.  He also gave history of left ear 
hearing loss, and an audiogram on that date showed elevated 
hearing threshold levels, in the range of 40 to 70 decibels, 
at 3000-6000 Hertz (Hz) in the left ear.  The right ear had 
elevated hearing threshold levels, in the range of 10 to 30 
decibels, at 4000 Hz.

In November 1987 the veteran was seen at the VA community 
clinic complaining of neck pain with radiculopathy.  The 
provisional diagnosis was chronic cervical myofasciitis.  He 
was referred for consultation and was assessed with chronic 
mechanical neck strain, and it was noted that he "would be 
good candidate for behavioral medicine referral."  In August 
1989 the veteran reported a history of stress fractures in 
his legs, with current instability.  He also complained of 
irritability, sleeplessness, decreased appetite, reduced sex 
drive, and depression.  The veteran was diagnosed with 
depression, and it was noted that a psychiatric consult might 
be needed.  No consultation is of record.

In September 1989 the veteran continued to complain of 
bilateral leg pain.  He reported difficulty with prolonged 
standing and walking.  Examination revealed full range of 
motion and good pulses, without any signs of muscle atrophy 
or objective evidence of difficulty walking.  Outpatient 
treatment reports dated in August 1996 revealed a history of 
depression.  The veteran was treated with Zoloft in August 
1998, due to a history of suicide attempts.  

In March 2003, pursuant to evidentiary development initiated 
by the Board, the veteran presented for orthopedic, 
psychiatric, and audiologic VA examinations.

The orthopedic examination report noted the veteran's self-
described history of sustaining a stress fracture of the left 
tibia during his advanced individual training in the Army, 
which led to lengthy treatment and convalescence before he 
attended jump school.  He currently complained of mid-shaft 
tibia pain, aggravated by cold weather.  Clinical evaluation 
revealed normal looking lower extremities, with no evidence 
of swelling.  The veteran's pulses were strong; however, 
percussion over the left tibial shaft caused some pain.  His 
deep tendon reflexes were 5/5 bilaterally and there was no 
evidence of muscle tenderness.  X-rays of the veteran's tibia 
were within normal limits.  Although physical and 
radiological examination did not reveal any evidence of 
vascular insufficiency or current stress fracture, the VA 
examiner concluded that the veteran's symptoms "would seem 
to be related to the previous stress fracture as sometimes 
occurs, the residual of pain being present particularly 
during cold weather."  

The psychiatric examination indicated continued complaints of 
sleeplessness, nightmares, depression, suicidal and homicidal 
ideation, hypervigilance, and increased startle response, 
with a history of audiovisual hallucinations.  The veteran 
also reported anxiety, panic attacks, "shaky spells," and 
anger management problems, all of which he attributed to 
chronic neck and leg pain.  Objective observation revealed 
the veteran to be well dressed and groomed, with appropriate 
and cooperative behavior.  The veteran's mood was depressed, 
his speech coherent, and his thought process linear.  There 
was no evidence of psychosis or loosening of associations.  
The examiner noted no objective evidence of suicidal, 
homicidal, or paranoid ideation.  The veteran was alert to 4 
spheres, with good recent and remote memory.  His cognitive 
functions were described as "grossly intact."  
Additionally, the examiner indicated that the veteran's 
insight and judgment were good.  The veteran was diagnosed 
with major depressive disorder.  Based upon objective 
observation of the veteran and review of the veteran's claims 
folder, the examiner concluded that "it is felt that it is 
as likely as not that this veteran's major depression is 
related to his service-connected cervical spine condition."  

The veteran was also afforded a VA audiologic examination in 
March 2003.  At that time the examiner noted a history of 
exposure in service to machine gun fire and 20-millimeter 
Vulcan air defense weapons.  There was no indication of any 
occupational or recreational noise exposure.  The veteran 
complained of continued ringing in the ear, particularly the 
right ear.  Audiologic testing revealed average pure tone 
threshold of 16 in the right ear, with a speech recognition 
discrimination score of 96 percent.  The left ear revealed an 
average pure tone threshold of 44, with 98 percent speech 
recognition discrimination.  The examiner noted mild 
sensorineural hearing loss at 4000 Hertz for the right ear 
and a moderately severe to severe sensorineural hearing loss 
at 3000-4000 Hz for the left.  

According to the VA audiologist the veteran's "pattern of 
hearing is sufficient to limit communicative abilities in 
many listening environments."  It was noted that the veteran 
had greater hearing loss on the left than on the right.  The 
examiner concluded, "It is as likely as not that the 
claimant's hearing was negatively [a]ffected while serving in 
the military."

II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter.  We are 
aware that the procedures established for development of 
evidence by the Board have been called into question.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), in which the U.S. Court of 
Appeals for the Federal Circuit, on May 1, 2003, invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  However, in view of the 
disposition as to the issues herein, no prejudice to the 
veteran will result from the Board's proceeding to a final 
decision.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Relevant Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there is 
a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the record does not adequately support the fact 
of chronicity in service, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In cases where service records are unavailable, there is a 
heightened obligation for the Board to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, as will be discussed below, the Board will 
assume, for the purpose of this decision, that the veteran's 
acount of in-service events is as he has asserted in this 
claim and appeal.

C.  Discussion

1.  Service connection for residuals of stress fracture of 
left leg

In the present case, the veteran contends that his current 
left leg condition is due to a stress fracture in service.  

The competent evidence of record, including the veteran's 
consistent statements and an Army National Guard induction 
examination report dated just three months after separation 
from Army active duty, indicates that he did in fact suffer a 
stress fracture of the left tibia in service. Despite the 
lack of service medical records, the Board accepts the 
veteran's assertion in that regard.  However, as indicated 
above, the fact that an injury occurs in service is not 
enough.  There must be a current disability resulting from 
the injury.  See Degmetich v. Brown, supra.  

VA outpatient treatment records reveal continued complaints 
of leg pain and discomfort.  The VA examiner in March 2003 
noted evidence of tenderness to palpation over the left 
tibial shaft.  Although the examiner did not conclude that it 
is at least as likely as not that the veteran's current pain 
is a residual of the stress fracture he suffered in service, 
the physician did say that it "would seem to be [so] 
related".  

On this record, the Board finds that this case presents a 
reasonable doubt as to whether the veteran's current 
complaints of pain over the left tibia constitute residuals 
of a stress fracture of the left leg in active military 
service.  Resolving reasonable doubt in favor of the veteran, 
we conclude that the veteran is entitled to service 
connection for residuals of a stress fracture of the left 
leg.

2.  Service connection for bilateral hearing loss

As indicated above, service connection may be granted for any 
disorder that was incurred in service.  In the present case, 
the examination conducted prior to the veteran's induction 
into the Army National Guard, just three months after his 
separation from active duty, revealed left ear hearing loss.  
As discussed above, the veteran's primary MOS during service 
was as Air Defense Artillery Short Range Gunnery Crewman, 
which is consistent with his accounts of exposure to noise 
from Vulcan missiles, and he also is shown to have qualified 
on various types of firearms, grenades, and grenade 
launchers.  The proximity of that diagnosis of hearing loss 
to the veteran's separation, just three months before, 
implies that such was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, supra.  

However, the fact that the veteran suffered hearing loss in 
service is not enough to establish entitlement to service 
connection.  He must also establish that he has a current 
hearing condition that is related to the hearing loss he 
experienced in service.  See Degmetich v. Brown, supra.  In 
the present case, the March 2003 VA examiner noted the 
veteran's history of exposure to machine gun fire and Vulcan 
air defense weapons in service.  It was specifically noted 
that the veteran denied any high levels of occupational or 
recreational noise exposure since service.  Clinical 
evaluation revealed mild sensorineural hearing loss on the 
right and moderately severe to severe sensorineural hearing 
loss on the left.  The examiner concluded that the veteran's 
current hearing loss, greater in the left ear than in the 
right ear, is as likely as not due to extensive noise 
exposure while in the military.  

As above, on this record, the Board finds that there is 
presented a reasonable doubt as to whether the veteran's 
current hearing loss is residual of exposure to excessive 
noise in active military service.  Resolving reasonable doubt 
in favor of the veteran, we conclude that the veteran is 
entitled to service connection for bilateral hearing loss.

3.  Service connection for depression

The veteran contends that his current depressive disorder is 
due to his service-connected cervical strain.  

Pursuant to 38 C.F.R. § 3.310, service connection may be 
granted for any disability that is proximately due to or the 
result of a service-connected disease or injury.  

In the present case, the veteran has been granted service 
connection for cervical strain, claimed as residual of a neck 
injury in service.  A November 1987 outpatient treatment 
record indicated that the veteran was a good candidate for 
the behavioral medicine clinic.  During an August 1989 
neurological examination of his service-connected neck 
disorder, the veteran complained of depression, irritability, 
and sleeplessness.  The examiner made a provisional diagnosis 
of depression, and suggested that the veteran be referred for 
a psychiatric evaluation.  The veteran's diagnosis of 
depression was continued in August 1996, and in August and 
November 1998.  Examiners noted both suicidal and homicidal 
ideation.  

The veteran presented for a VA psychiatric examination in 
March 2003.  At that time he complained of panic attacks, 
anxiety, depression, sleeplessness, intrusive thoughts, 
hypervigilance, increased startle response, and suicidal and 
homicidal ideation.  Mental examination revealed depressed 
mood and affect, with coherent speech, linear thought 
process, and no evidence of psychosis.  The examiner noted 
that there was no objective evidence of suicidal, homicidal, 
or paranoid ideation.  The veteran was diagnosed with major 
depressive disorder, which the examiner concluded was as 
likely as not related to his service-connected cervical 
strain.  

Based upon the above examiner's findings and opinion, the 
Board finds that the competent evidence raises a reasonable 
doubt as to whether the veteran's current depressive disorder 
is proximately due to his service-connected cervical strain.  
Resolving reasonable doubt in favor of the appellant, we 
conclude that the veteran's current depressive disorder is 
proximately due to his service-connected cervical strain, and 
secondary service connection is warranted. 


ORDER

Service connection for residuals of stress fracture of the 
left leg is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for major depressive disorder, secondary 
to service-connected cervical strain, is granted.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

